DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 44, 62, and 63.

Claims 44-63 are pending and have been examined.

Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive. 



Regarding 101 Rejections
Examiner initially rejected claims 44-63 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea, explained how they are directed to Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception). Furthermore, Applicant has correctly identified certain limitations which are not directed to a fundamental economic practice. However, as noted in Examiner’s rejection, these were never considered to be a part of the underlying fundamental economic practice/abstract idea. Examiner identified these transmitting/receiving/sending limitations as extra-solution activity and properly considered them in the practical application/significantly more analysis. Examiner identified the use of interfaces and processors as the computer implementation of the abstract idea and properly considered them in the practical application/significantly more analysis. Regarding “providing user interfaces” Examiner has treated this both as a part of the abstract idea and the computer implementation of the abstract idea. The mere incorporation of user interfaces into the claims falls within the computer implementation of the abstract idea; while action of providing access to those interfaces (for use in a financial transaction) to users is a part of the abstract idea.

Applicant argued that its claims are similar to Example 42. Examiner does not find this argument persuasive. The claims in Example 42 are eligible because the claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user and automatically generating messages whenever information is updated and transmitting 
Applicant argued that the claims ability to manage exceptions/errors amounts to an improvement in technology. Examiner does not find this argument persuasive. Similar to the above analysis, Applicant is not improving technology with this aspect. The ability to address exceptions/errors/invalid data is a business issue and Applicant addressed it with a business solution. Merely identifying an error and asking that it be corrected does not amount to a technical solution. Merely because these claims/limitations have utility does not mean they amount to a technical improvement.
Applicant argued that Examiner has not presented evidence as required by Berkheimer and that it claims something other than what is well-understood, routine and conventional. Examiner does not find this argument persuasive. Applicant is arguing that the underlying abstract idea is something other than well-understood, routine, and 
Applicant argued that by allowing the various sides to receive/send allocation instruction through its system (as opposed to via telephone/fax/email it recites something significantly more. Examiner does not find this argument persuasive. This aspect is a part of the abstract idea itself and not an additional element. Considered alone or in combination with other limitations does not amount to anything more than the abstract idea itself.  Applicant merely argues that the limitations are useful by pointing out the utility of the claims which is not a persuasive argument as to how it meets any standard for qualifying as significantly more.
Examiner maintains this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 44-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of transmitting trade statistics. 

Claims 44, 62, and 63 recites the limitations of: 
providing user interfaces to users associated with a plurality of buy side systems and users associated with a plurality of sell side systems, 
enabling the users to remotely access and update trade information through a user interface;
cleared trade data comprising information relating to an executed trade; 
allocation instructions based on a first input, the allocation instructions specifying account data for an account relating to the executed trade; 
determining that the specified account data is invalid based on at least one of a rule specifying an activity status of the account or a database comprising account information of the account; 
an alert indicating that the allocation instructions include invalid account data; 
updated account data in response to the alert;    
a request to confirm the updated account data;
confirmation of the updated account data based on input; 
information indicating the confirmation of the updated account data; 
an allocation schedule based on a second input; 
first trade statistics data based on the allocation schedule, the first trade statistics data being configured for display; 
or second trade statistics data based on the allocation schedule, the second trade statistics data being configured for display.

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a sell side system, a buy side system, a buy side user interface, a sell side interface, memory, instructions, processor, a non-transitory computer readable medium, trade processing system, a network; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving cleared trade data; 
receiving allocation instructions; 
transmitting an alert; 
receiving updated account data;    
transmitting a request, 
the request being configured for display; 
receiving confirmation of the updated account data; 
transmitting information indicating the confirmation of the updated account data; 
receiving an allocation schedule; 
and performing at least one of: 
transmitting first trade statistics data, the first trade statistics data being configured for display; 
or transmitting second trade statistics data, the second trade statistics data being configured for display.  

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a sell side system, a buy side system, a buy side user interface, a sell side interface, memory, instructions, processor, a non-transitory computer readable medium, trade processing system, a network; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving cleared trade data; 
receiving allocation instructions; 
transmitting an alert; 
receiving updated account data;    
transmitting a request, 
the request being configured for display; 
receiving confirmation of the updated account data; 
transmitting information indicating the confirmation of the updated account data; 
receiving an allocation schedule; 
and performing at least one of: 
transmitting first trade statistics data, the first trade statistics data being configured for display; 
or transmitting second trade statistics data, the second trade statistics data being configured for display.  

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0139-146], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, Applicant’s claims are not patent eligible. 

Dependent claims 45-61 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 45-61 are directed to an abstract idea. Thus, the dependent claims 45-61 are not patent-eligible either.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce 

PRIOR ART
There was no prior art rejection on file. Examiner has conducted an updated prior art search based on the submitted claims. Based on that search Examiner will not provide an art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693